Tilson, Judge:
The two appeals listed in schedule A, hereto attached and made a part hereof, present for my determination the question of whether or not the amount of a so-called British purchase tax should be included as a part of the dutiable values of the merchandise. In United States v. Pitcairn, C. A. D. 334, our appellate court held that the amount of said tax should not be included as a part of the dutiable values. Counsel have submitted these appeals upon an agreed statement of fact to the effect that the issues herein are similar in all material respects to the issues in Pitcairn, supra, and the record in that case has been admitted in evidence herein.
Upon the established facts and the law applicable, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by, the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.